Title: From James Madison to John Rodgers, 4 December 1814
From: Madison, James
To: Rodgers, John


        
          Dear Sir
          Washington Decr 4. 1814
        
        I have duly recd. yours of the 29th. Ult. The wishes conveyed in mine which it answers, are far from being lessened by a diffidence of yourself, in which I can not participate. But I regret to find an insuperable obstacle to them, in your repugnance to exchange your present Commission for the one I had contemplated, & the legal incompatibility between them,

according to an official exposition on the subject. My regret is the greater as the obstacle applies equally to the aid of your temporary services.
        Under these circumstances I can only express the satisfaction I should have felt at a different result, and repeat the assurances of my esteem & my best respects.
        
          James Madison
        
      